DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on February 23, 2021.
Claims 1, 4, 10–12, 14, and 20 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed February 23, 2021 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed February 9, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”) and Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”).
For claim 1, Cai teaches:
A payment-processing apparatus, comprising (¶ 86: user terminal):
a camera module (¶ 88: camera for collecting face image);
Cai does not teach: a first communication interface configured to communicate with a standalone point-of-sale (POS) terminal, wherein the camera module is configured to turn on to collect facial information of a customer in response to the payment-processing apparatus receiving a command from the standalone POS terminal via the first communication interface; and a second communication interface configured to communicate with a remote computing device and send the collected facial information to the remote computing device thereby allowing the remote computing device to identify a customer account based on the collected facial information.



a first communication interface configured to communicate with a standalone point-of-sale (POS) terminal (col. 7, lines 10–21: communication can be, for example, through NFC reader receiving signal), wherein the camera module is configured to turn on to collect facial information of a customer in response to the payment-processing apparatus receiving a command from the standalone POS terminal via the first communication interface (col. 7, lines 22–35: in response to request, mobile device captures facial image of consumer using camera); and
a second communication interface configured to communicate with a remote computing device (Fig. 1, col. 3, line 60–col. 4, line 22: various computer network communications for communicating with verification server) and send the collected facial information to the remote computing device (col. 7, lines 36–51: facial image sent to verification server) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai by adding the mobile device camera from Dalit.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more easily reducing risk of credit card fraud—a benefit explicitly disclosed by Dalit (col. 1, lines 6–20: need for reducing credit card fraud more efficiently than through manual photo identification; col. 1, line 60–col. 2, line 14: invention addresses issues in part through captured facial image) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).

Gurunathan, however, teaches:
thereby allowing the remote computing device to identify a customer account based on the collected facial information (¶ 87, 52, 55: account data determined from linked facial image).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.
For claim 3, Cai, Dalit, and Gurunathan teach all the limitations of claim 1 above, and Cai further teaches:
The payment-processing apparatus of claim 1, wherein the second communication interface is configured to receive, from the remote computing device, a transaction-authorization code, which is generated by the remote computing device based on the identified customer account (¶ 90: payment server sends verification code after obtaining payment account).
For claim 4, Cai, Dalit, and Gurunathan teach all the limitations of claim 3 above, and Cai further teaches:
The payment-processing apparatus of claim 3, wherein the first communication interface is configured to forward, to the standalone POS terminal, the transaction-authorization code to allow the standalone POS terminal to submit a payment request to the customer account based on the transaction-authorization code and a payment amount (¶ 93: verification code input to payment terminal and forwarded to collection server; ¶ 95: code allows for payment with corresponding account for payment amount).
For claim 6, Cai, Dalit, and Gurunathan teach all the limitations of claim 1 above, and Cai further teaches:
The payment-processing apparatus of claim 1, further comprising an input module configured to receive additional security information from the customer (¶ 93: user inputs verification code).
For claim 7, Cai, Dalit, and Gurunathan teach all the limitations of claim 1 above, and Cai further teaches:
The payment-processing apparatus of claim 6, wherein the second communication interface is further configured to transmit the additional security information to the remote computing device, thereby allowing the remote computing device to verify the customer's identity based on the (¶ 94: verification code matched to confirm identity).
For claim 8, Cai, Dalit, and Gurunathan teach all the limitations of claim 1 above, and Gurunathan further teaches:
The payment-processing apparatus of claim 1, further comprising a display module configured to: display information associated with the identified customer account (¶ 76: authorization message transmitted to payment module; ¶ 106: display; ¶ 56: message includes account data); and 
display a payment result (¶ 76: authorization message transmitted; 106: display).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the display from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.

For claim 9, Cai, Dalit, and Gurunathan teach all the limitations of claim 1 above, and Gurunathan further teaches:
The payment-processing apparatus of claim 1, wherein the remote computing device comprises a facial information database storing facial information of a plurality of customers (Fig. 1A, ¶ 51: example database with multiple registered entities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).   Cai, Dalit, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”); Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”); and Lee et al., U.S. Patent App. No. 2014/0331189 (“Lee”).
ai, Dalit, and Gurunathan teach all the limitations of claim 1.  The combination of Cai, Dalit, and Gurunathan does not teach: wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface.
	Lee, however, teaches:
The payment-processing apparatus of claim 1, wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface (¶ 84: communications with kiosk may be through Wi-Fi or Bluetooth).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, and the facial image database in Gurunathan by adding the kiosk communications from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the kiosk more convenient—a benefit explicitly disclosed by Lee (¶ 3: kiosks made more accessible in part through enhanced communication features) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, Gurunathan, and Lee are all related in part to transactions at self-service terminals, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”); Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”); and Lau et al., U.S. Patent App. No. 2013/0015946 (“Lau”).
i, Dalit, and Gurunathan teach all the limitations of claim 1.  The combination of Cai, Dalit, and Gurunathan does not teach: wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face; a three-dimensional (3D) image of the customer's face; a feature vector extracted from an image of the customer's face.
Lau, however, teaches:
The payment-processing apparatus of claim 1, wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face (¶ 102: image partitioned into two-dimensional tiles);
a three-dimensional (3D) image of the customer's face (¶ 109: image can be three-dimensional object);
a feature vector extracted from an image of the customer's face (¶ 113–115: feature vectors generated for facial components).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, and the facial image database in Gurunathan by adding the image data from Lau.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving security—through facial recognition—a benefit explicitly disclosed by Lau (¶ 2: need for more secure protections than short passwords; ¶ 3: invention uses facial recognition for authentication) and desired by Cai (¶ 5: need for more secure payment methods that address issue of password leakage).  Cai, Dalit, Gurunathan, and Lau are all related in part to facial recognition, so one of ordinary skill in the art would have been motivated to make this recognition even more secure by combining these systems together.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”); Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”); and Fisher, U.S. Patent App. No. 2013/0103511 (“Fisher”).
Cai, Dalit, and Gurunathan teach all the limitations of claim 1 above.  The combination of Cai, Dalit, and Gurunathan does not teach: wherein the standalone POS terminal configured to perform one or more of: determining price; calculating payment sum; and processing a coupon, 
Fisher, however, teaches:
The payment-processing apparatus of claim 1, wherein the standalone POS terminal configured to perform one or more of: determining price (¶ 22: purchase amount of items calculated); 
calculating payment sum (¶ 22: total purchase amount calculated); and 
processing a coupon (¶ 22: coupon can be applied).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai, the mobile device camera in Dalit, and the facial image database in Gurunathan by adding the specific point-of-sale functions from Fisher.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating wireless mobile transactions at point-of-sale devices—a benefit explicitly disclosed by Fisher (¶ 4: point-of-sale device determines transaction total from mobile device to facilitate authorization) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, Gurunathan, and Fisher are all related in part to transactions between mobile devices and point-of-sale .
Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”).
For claim 11, Cai teaches:
A computer-implemented payment-processing method, comprising (¶ 77: example payment method):
receiving, from the remote computing device via the second communication interface, a transaction-authorization code, which is generated based on the facial information of the customer (¶ 90: payment server sends verification code after matching face image); and
forwarding, via the first communication interface, the transaction-authorization code to the standalone POS terminal, thereby facilitating the standalone POS terminal to complete a transaction based on the transaction-authorization code (¶ 93: verification code input to payment terminal and forwarded to collection server; ¶ 95: code allows for payment with corresponding account for payment amount).
Cai does not teach: in response to receiving a command from a standalone point-of-sale (POS) terminal, obtaining, by a facial-information-collection device camera associated with a payment-processing device, facial information of a customer, wherein the command is received via a first communication interface between the payment-processing device and the standalone POS terminal; transmitting, by the payment-processing device, the facial information to a remote 
Dalit, however, teaches:
in response to receiving a command from a standalone point-of-sale (POS) terminal (col. 7, lines 10–21: facial image request from point-of-sale device), 
obtaining, by a camera associated with a payment-processing device, facial information of a customer (col. 7, lines 22–35: in response to request, mobile device captures facial image of consumer using camera), wherein the command is received via a first communication interface between the payment-processing device and the standalone POS terminal (col. 7, lines 10–21: communication can be, for example, through NFC reader receiving signal);
transmitting, by the payment-processing device, the facial information to a remote computing device (col. 7, lines 36–51: facial image sent to verification server), wherein the facial information is transmitted via a second communication interface between the payment-processing device and the remote computing device (Fig. 1, col. 3, line 60–col. 4, line 22: various computer network communications for communicating with verification server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai by adding the mobile device camera from Dalit.  One of ordinary skill in the art would have been motivated to make this (col. 1, lines 6–20: need for reducing credit card fraud more efficiently than through manual photo identification; col. 1, line 60–col. 2, line 14: invention addresses issues in part through captured facial image) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).
For claim 16, Cai and Dalit teach all the limitations of claim 11 above, and Cai further teaches:
The computer-implemented method of claim 11, further comprising receiving additional security information from the customer (¶ 93: user inputs verification code).
For claim 17, Cai and Dalit teach all the limitations of claim 16 above, and Cai further teaches:
The computer-implemented method of claim 16, further comprising transmitting the additional security information to the remote computing device to allow the remote computing device to verify the customer's identity based on the additional security information (¶ 94: verification code matched to confirm identity).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”) and Lee et al., U.S. Patent App. No. 2014/0331189 (“Lee”).
Cai and Dalit teach all the limitations of claim 11.  The combination of Cai and Dalit does not teach: wherein the facial-information-collection device comprises a communication interface TM interface, or a WiFiTM interface.
	Lee, however, teaches:
The computer-implemented method of claim 11, wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface (¶ 84: mobile device can communicate with kiosk may be through Wi-Fi or Bluetooth).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the kiosk communications from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the kiosk more convenient—a benefit explicitly disclosed by Lee (¶ 3: kiosks made more accessible in part through enhanced communication features) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, and Lee are all related in part to transactions at self-service terminals, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
Claims 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”) and Gurunathan et al., U.S. Patent App. No. 2018/0053190 (“Gurunathan”).
For claim 13, Cai and Dalit teach all the limitations of claim 11 above. The combination of Cai and Dalit does not teach: wherein the remote computing device is configured to perform a 
Gurunathan, however, teaches:
The computer-implemented method of claim 11, wherein the remote computing device is configured to perform a facial recognition operation based on the facial information of the customer in order to identify an account associated with the customer (¶ 87, 52, 55: account data determined from linked facial image).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these methods together.
For claim 14, Cai, Dalit, and Gurunathan teach all the limitations of claim 13 above, and Cai further teaches:
The computer-implemented method of claim 13, wherein the standalone POS terminal is configured to submit a payment request to the account (¶ 93: verification code input to payment terminal and forwarded to collection server; ¶ 95: code allows for payment with corresponding account for payment amount).
For claim 18, Cai and Dalit teach all the limitations of claim 11 above. The combination of Cai and Dalit does not teach: displaying information associated with the identified customer account; and displaying a payment result.
Gurunathan, however, teaches:
The computer-implemented method of claim 11, further comprising: displaying information associated with the identified customer account (¶ 76: authorization message transmitted to payment module; ¶ 106: display; ¶ 56: message includes account data); and 
displaying a payment result (¶ 76: authorization message transmitted; 106: display).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the display from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, and Gurunathan are all related to facial 
For claim 19, Cai and Dalit teach all the limitations of claim 11 above. The combination of Cai and Dalit does not teach: wherein the remote computing device comprises a facial information database storing facial information of a plurality of customers.
Gurunathan, however, teaches:
The computer-implemented method of claim 11, wherein the remote computing device comprises a facial information database storing facial information of a plurality of customers (Fig. 1A, ¶ 51: example database with multiple registered entities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the facial image database from Gurunathan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of authorizing transactions without having to use cards or disclose sensitive information—a benefit explicitly disclosed by Gurunathan (¶ 5–7: need for authorizing transactions without risks of misplacing cards, forgetting PIN, or sharing bank and account information; ¶ 9: invention addresses issues in part by using facial image data) and desired by Cai (¶ 4–5: need for more secure payment methods than the existing card swiping and password inputs).  Cai, Dalit, and Gurunathan are all related to facial recognition payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these methods together.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”) and Lau et al., U.S. Patent App. No. 2013/0015946 (“Lau”).
Cai and Dalit teach all the limitations of claim 11.  The combination of Cai and Dalit does not teach: wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face; a three-dimensional (3D) image of the customer's face; a feature vector extracted from an image of the customer's face.
Lau, however, teaches:
The computer-implemented method of claim 11, wherein the facial information comprises one or more of: a two-dimensional (2D) image of the customer's face (¶ 102: image partitioned into two-dimensional tiles);
a three-dimensional (3D) image of the customer's face (¶ 109: image can be three-dimensional object);
a feature vector extracted from an image of the customer's face (¶ 113–115: feature vectors generated for facial components).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the image data from Lau.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving security—through facial recognition—a benefit explicitly disclosed by Lau (¶ 2: need for more secure protections than short passwords; ¶ 3: invention uses facial recognition for authentication) and desired by Cai (¶ 5: need for more secure payment methods that address issue of password leakage).  Cai, Dalit, and Lau are all related in part to facial recognition, so one of ordinary skill in the art would .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, WIPO App. Pub No. 2017/148258 A1 (“Cai”) in view of Dalit et al., U.S. Patent No. 8,577,810 (“Dalit”) and Fisher, U.S. Patent App. No. 2013/0103511 (“Fisher”).
Cai and Dalit teach all the limitations of claim 11 above.  The combination of Cai and Dalit does not teach: wherein the standalone POS terminal is configured to perform one or more of: determining price; calculating payment sum; and processing a coupon.
Fisher, however, teaches:
The computer-implemented method of claim 11, wherein the standalone POS terminal is configured to perform one or more of: determining price (¶ 22: purchase amount of items calculated); 
calculating payment sum (¶ 22: total purchase amount calculated); and 
processing a coupon (¶ 22: coupon can be applied).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment in Cai and the mobile device camera in Dalit by adding the specific point-of-sale functions from Fisher.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating wireless mobile transactions at point-of-sale devices—a benefit explicitly disclosed by Fisher (¶ 4: point-of-sale device determines transaction total from mobile device to facilitate authorization) and desired by Cai (¶ 4, 64: need for more convenient communications than the existing card swiping and password inputs).  Cai, Dalit, and Fisher are all related in part to transactions between mobile devices and point-of-sale terminals, so one of ordinary skill in the art would have .
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 9, ¶ 5–page 10, ¶ 1) filed February 23, 2021, with respect to claims 1–20 have been fully considered and are persuasive.  The rejection of claims 1–20 under 35 U.S.C. 101 has been withdrawn in light of Applicant’s amendments and arguments. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1 and 11 and argues that the combination of Cai (WIPO App. Pub No. 2017/148258 A1) and Gurunathan (U.S. Patent App. No. 2018/0053190) does not disclose these additional limitations.  Claim 1, however, is currently rejected under 35 U.S.C. 103 over Cai in view of Dalit (U.S. Patent No. 8,577,810) and Gurunathan; and claim 11 is currently rejected under 35 U.S.C. 103 over Cai in view of Dalit.  Thus, Applicant’s arguments with respect to claims 1 and 11 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 11, which were amended to overcome the rejections under 35 U.S.C. 102 and 35 U.S.C. 103.  As discussed above, however, claim 1 is currently rejected under 35 U.S.C. 103 over Cai in view of Dalit and Gurunathan; and claim 11 is currently rejected under 35 U.S.C. 103 over Cai in view of Dalit.  Thus, Applicant’s arguments with respect to claims 2–10 and 12–20 are moot.
Examiner Notes
Claims 1–20 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1–20 recite authorizing a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  This is an abstract idea because the process is a verification of identity that could be performed between humans alone.  
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims reduce the need for updating existing hardware on point-of-sale (POS) terminals, which improves POS technology itself, rather than merely applying POS technology to the abstract idea, as explained further in the specification (¶ 29: “In some embodiments, instead of replacing exiting POS terminals, the payment system that enables the paying-with-a-face technology can incorporate existing POS terminals. More specifically, the payment system can include a facial-information-collection device that is communicatively coupled to a conventional POS terminal and a remote face-payment server.”; ¶ 57: “One can see from FIG. 4 that the operations of POS terminal 402 are very similar to operations of conventional POS terminals, except that POS terminal 402 additionally communicates with facial-information-collection device 404. Instead of directly receiving the transaction-authorization code from a payment server, POS terminal 402 receives the transaction-authorization code from facial-information-collection device 404. Other than establishing a connection to facial-information-collection device 402 (which can be done by configuring an existing networking module on the POS terminal), there is no need to modify the hardware of a convention POS terminal to implement the paying-with-a-face technology, making the current solution cost effective. More specifically, during implementation, a merchant can simply purchase a facial-information-collection device and couple the facial-information-collection device to a standard POS terminal using an existing networking module on the standard POS terminal. The merchant may need to install software needed for the paying-with-a-face application on the POS terminal. However, cost associated with the facial-information-collection device and software upgrade of the POS terminal is much lower than what is needed to purchase a new POS terminal that is capable of obtaining and processing facial information.”).  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 are not rejected under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Buddhavarapu, U.S. Patent No. 9,881,295, discloses a payment method that involves capturing a payee’s facial image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696         

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696